DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 15 is allowable for setting forth a method for cutting and/or embossing a shape or a pattern comprising the steps of providing a die having a base plate with one or more raised edges in form of a shape or a pattern on an upper surface and a lower surface of the base plate, arranging a first sheet of material to the one or more raised edges of the upper surface and a second sheet of material to the one or more raised edges of the lower surface such that the die is sandwiched between the first and second sheets of material, and applying a force to the sandwiched die such that the one or more raised edges cut through or raise the first and second sheets of material to form the shape or the pattern.
For example, Tsai (2011/0082020) teaches a a method for cutting and/or embossing a shape or a pattern comprising the steps of providing a die having a base plate (21a) with one or more raised edges in form of a shape or a pattern on an upper surface (210a) and a lower surface (210b) of the base plate. 
However, Tsai does not teach arranging a first sheet of material to the one or more raised edges of the upper surface and a second sheet of material to the one or more raised edges of the lower surface such that the die is sandwiched between the first and second sheets of material, and applying a force to the sandwiched die such 
There is no teaching of providing two sheets of material on the upper surface and the lower surface of the die plate (21a). The method of Tsai teaches providing a single sheet of material between two die plates (21a-b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PHONG H NGUYEN/Examiner, Art Unit 3724